United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                     September 13, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 03-60954
                            Summary Calendar


                        JULIO RIVERA-PRUDENCIA,

                                                              Petitioner,

                                 versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                              Respondent.


                Petition for Review of an Order of the
                      Board of Immigration Appeals
                              (A95-117-426)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

        Julio Rivera-Prudencia (Rivera) petitions for review of the

Board    of   Immigration   Appeals’   (BIA)   summarily   affirming     the

immigration judge’s (IJ) decision to deny his application for

asylum and withholding of removal.

     The IJ’s conclusion that Rivera has not shown past persecution

or a well-founded fear of future persecution due to his political

opinion was supported by substantial evidence. See Faddoul v. INS,

37 F.3d 185, 188 (5th Cir. 1994).         Rivera makes vague assertions



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that, due to his father’s military status, he was persecuted before

he left El Salvador in 1993, but he does not explain how he was

persecuted, nor does he offer any evidence that any members of his

family living in El Salvador have ever been targets of persecution.

     The only evidence of harassment that Rivera offered was that,

upon his return to El Salvador in 2001, his coworkers issued death

threats and were aggressive toward him due to his refusal to

participate in a political protest march with them.        Rivera’s

coworkers’ anger was due, however, to the fact that Rivera could

expose to authorities criminal activities that occurred during the

march, not due to Rivera’s political opinion.    In addition, as the

IJ noted, Rivera can avoid such coworker conduct by relocating to

a city other than those in which he had lived.   Accordingly, the IJ

did not err in denying Rivera’s asylum and withholding of removal

application.

     Rivera has not identified any error in the IJ’s determination

that he was not eligible for withholding of removal under the

Convention Against Torture.    Therefore, Rivera has waived this

issue. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

                                                          DENIED




                                 2